DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0296876) in view of Wang et al. (US 2019/0239212).
Regarding claims 1 and 22, Zhang et al. disclose a method of wireless communication at a UE and an apparatus for wireless communication at a UE (Figure 6, 600), comprising:
A memory (Figure 6, 620); and
At least one processor coupled to the memory (Figure 6, 605) and configured to:
Transmitting a capability indication for more than one PT-RS port for receiving a downlink shared channel (Paragraph 0022, UE reports to base station the number of DMRS port groups and PT-RS ports in can support as UE capability); and
Receiving a configuration for a maximum number of downlink PT-RS ports from a base station (Paragraph 0023, DCI control signaling to indicate PT-RS and DMRS port based on UE capability; Paragraphs 0037-0039, 0049-0050, 0199, number of PT-RS ports configured/indicated in DCI).
Zhang et al. do not disclose the following limitations found in Wang et al.: based on a first TCI state and a second TCI state (Wang et al., Paragraph 0039, number of PT-RS antenna ports can be configured per TCI state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al. with the teachings of Wang et al. in order to perform beam failure recovery (Wang et al., Abstract).
Regarding claims 2 and 23, Zhang et al. disclose determining a number of downlink PT-RS ports based on at least one of the configuration for the maximum number of downlink PT-RS ports, a number of TCI states indicated in DCI from the base station, or a number of DMRS CDM groups indicated in the DCI from the base station (Paragraphs 0037-0039, 0049-0050, 0199, number of PT-RS ports configured/indicated in DCI).
Regarding claims 3 and 24, Zhang et al. disclose wherein the UE determines the number of downlink PT-RS ports to be one when the maximum number of downlink PT-RS ports is one 
Regarding claims 4 and 24, Zhang et al. disclose wherein the UE determines the  number of downlink PT-RS ports based on at least one of the number of TCI states or the number of DMRS CDM groups when the maximum number of downlink PT-RS ports is more than one (Paragraph 0049-0050, number of PT-RS ports based on DMRS CDM groups).
Regarding claims 5 and 25, Zhang et al. disclose wherein the UE determines the  number of downlink PT-RS ports is one when the number of TCI states is one or the number of DMRS CDM groups is one (Paragraph 0049-0050, number of PT-RS ports based on DMRS CDM groups).
Regarding claims 6 and 25, Zhang et al. disclose wherein the UE determines the  number of downlink PT-RS ports to be more than one when the number of TCI states is more than one or the number of DMRS CDM groups is more than one (Paragraph 0049-0050, number of PT-RS ports based on DMRS CDM groups).
Regarding claims 7 and 26, Zhang et al. in view of Wang et al. disclose determining a first PT-RS port base on a first, lowest indexed DMRS port corresponding to a first TCI state; and determining a second PT-RS port based on a second, lowest indexed DMRS port corresponding to the second TCI state (Zhang et al., Paragraphs 0205-0207, determining first PT-RS AP is associated with a DMRS AP with a lowest index in a first codeword and a second PT-RS AP is associated with a lowest index in a second codeword; Wang et al., Paragraph 0039, number of PT-RS antenna ports can be configured per TCI state).
Regarding claim 8, Zhang et al. in view of Wang et al. disclose determining the first TCI state and the second TCI state from a TCI field in DCI received from the base station (Zhang et al., Paragraph 0032, TCI configuration communicated to UE in configuration information 
Regarding claims 9 and 26, Zhang et al. disclose determining a first PT-RS port based on a first, lowest indexed DMRS port in a first indicated CDM group; and determining a second PT-RS port based on a second, lowest indexed DMRS port in a second indicated CDM group (Paragraph 0050, PT-RS AP configured by DCI and/or RRC signaling or determined by the AP index for another DMRS CDM group, e.g. lowest antenna port within another DMRS CDM group).
Regarding claim 10, Zhang et al. disclose determining the first indicated CDM group and the second indicated CDM group in DCI received from the base station (Paragraph 0038, CDM group configured by higher layer signaling or DCI).
Regarding claim 11, Zhang et al. disclose receiving the first PT-RS port and the second PT-RS port based on QCL properties of the corresponding DMRS port (Paragraphs 0033, DMRS port groups based on QCL configuration).
Regarding claims 12 and 27, Zhang et al. disclose a method of wireless communication at a base station and an apparatus for wireless communication at a base station (Figure 5, 511 and 512), comprising:
A memory (Inherent in 511 and 512); and
At least one processor coupled to the memory (Inherent in 511 and 512) and configured to:
Receiving a capability indication from a UE for more than one PT-RS port for receiving a downlink shared channel (Paragraph 0022, UE reports to base and
Configuring the UE for a maximum number of downlink PT-RS ports from a base station (Paragraph 0023, DCI control signaling from base station to indicate PT-RS and DMRS port based on UE capability; Paragraphs 0037-0039, 0049-0050, 0199, number of PT-RS ports configured/indicated in DCI).
Zhang et al. do not disclose the following limitations found in Wang et al.: based on a first TCI state and a second TCI state (Wang et al., Paragraph 0039, number of PT-RS antenna ports can be configured per TCI state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al. with the teachings of Wang et al. in order to perform beam failure recovery (Wang et al., Abstract).
Regarding claims 13 and 28, Zhang et al. disclose transmitting PT-RS to the UE using a number of downlink PT-RS ports based on at least one of the maximum number of downlink PT-RS ports, a number of TCI states indicated in DCI from the base station, or a number of DMRS CDM groups indicated in the DCI from the base station (Paragraphs 0037-0039, 0049-0050, 0199, number of PT-RS ports configured/indicated in DCI).
Regarding claims 14 and 29, Zhang et al. disclose wherein the base station transmits the PT-RS using a single PTRS port when the maximum number of downlink PT-RS ports is one (Paragraphs 0037-0039, 0049-0050, 0199, number of PT-RS ports configured/indicated in DCI. The DCI indicates one or more PT-RS antenna ports).
Regarding claims 15 and 29, Zhang et al. disclose wherein the base station transmits the PT-RS using the number of downlink PT-RS ports based on at least one of the number of TCI states or the number of DMRS CDM groups when the maximum number of downlink PT-RS ports is more than one (Paragraph 0049-0050, number of PT-RS ports based on DMRS CDM groups).
Regarding claim 16, Zhang et al. disclose wherein the base station transmits the PT-Rs using single PT-RS port when the number of TCI states is one or the number of DMRS CDM groups is one (Paragraph 0049-0050, number of PT-RS ports based on DMRS CDM groups).
Regarding claims 17 and 29, Zhang et al. disclose wherein the base station transmits the PT-RS using a more than one PT-RS port when the number of TCI states is more than one or the number of DMRS CDM groups is more than one (Paragraph 0049-0050, number of PT-RS ports based on DMRS CDM groups).
Regarding claims 18 and 30, Zhang et al. in view of Wang et al. disclose wherein the base station transmits the PT-RS using a first PT-RS port that corresponds to a first, lowest indexed DMRS port corresponding to a first TCI state; and transmits the PT-RS using a second PT-RS port that corresponds to a second, lowest indexed DMRS port corresponding to the second TCI state (Zhang et al., Paragraphs 0205-0207, determining first PT-RS AP is associated with a DMRS AP with a lowest index in a first codeword and a second PT-RS AP is associated with a lowest index in a second codeword; Wang et al., Paragraph 0039, number of PT-RS antenna ports can be configured per TCI state).
Regarding claim 19, Zhang et al. in view of Wang et al. disclose indicating the first TCI state and the second TCI state in a TCI field in the DCI 
Regarding claims 20 and 30, Zhang et al. disclose wherein the base station transmits the PT-RS using a first PT-RS port that corresponds to a first, lowest indexed DMRS port in a first indicated CDM group; and transmits the PT-RS using a second PT-RS port that corresponds to a second, lowest indexed DMRS port in a second indicated CDM group (Paragraph 0050, PT-RS AP configured by DCI and/or RRC signaling or determined by the AP index for another DMRS CDM group, e.g. lowest antenna port within another DMRS CDM group).
Regarding claim 21, Zhang et al. disclose wherein the first indicated DMRS CDM group and the second indicated DMRS CDM group is indicated in the DCI from the base station (Paragraph 0038, CDM group configured by higher layer signaling or DCI), and wherein the first PT-RS port and the second PT-RS port is transmitted based on QCL properties of the corresponding DMRS port (Paragraphs 0033, DMRS port groups based on QCL configuration).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (US 2020/0412503) discloses a method for indicated a number of PT-RS ports supported by a UE; Nam et al. (US 10,608,799) disclose UE capability information associated with indicating a number of PTRS antenna ports associated with a UE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

September 30, 2021